Appeal by plaintiff from a judgment of the Supreme Court, Kings County, dated December 27, 1977, which (1) "denied” her request for injunctive relief, (2) granted defendants’ counterclaim for possession of the subject *621premises, (3) directed her to vacate the premises, (4) prohibited defendants from using the vacated apartment as a rental unit and (5) directed defendants to convert the premises "into a two (2) family dwelling as required and directed by the Department of Buildings.” Appeal dismissed as academic, without costs or disbursements. The tenant is out of possession and cannot be legally restored to possession. Martuscello, J. P., Rabin, Gulotta and Cohalan, JJ., concur. [92 Mise 2d 480.]